IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41311
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

Adrian Aguilar-Sanchez,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-99-CR-177-1
                       - - - - - - - - - -
                          July 12, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed to represent Adrian

Aguilar-Sanchez, has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Aguilar-Sanchez has received a copy of counsel’s motion and

brief, but has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous appellate issue.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-41311
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.